 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
MICHAEL PRINCE,                                             :                            6/30/2021
                                                            :
                                         Plaintiff,         :
                                                            :        20-cv-1935 (VSB)
                           -v-                              :
                                                            :              ORDER
CITY OF NEW YORK et al.,                                    :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the motion to withdraw as counsel filed by John Grill, attorney of

 record for Plaintiff Michael Prince (“Prince”). (Doc. 25.) Local Civil Rule 1.4 requires that an

 attorney seeking to withdraw must serve any application on the client, while the motion to

 withdraw here only includes a “CC” indicating that Prince was served by email and certified

 mail. Local Civil Rule 1.4 also indicates that an attorney seeking to withdraw must indicate

 whether they are asserting a retaining or charging lien, which Plaintiff’s filing does not include.

 Finally, while Plaintiff’s counsel’s motion indicates that “there has been a significant erosion of

 the attorney-client relationship,” it does not actually indicate whether or not Plaintiff’s counsel

 believes there is a “fundamental disagreement” or “irreconcilable conflict between attorney and

 client,” as is referenced in some of the case citations. Accordingly, it is hereby:

          ORDERED that Plaintiff’s counsel’s motion at Document 25 is DENIED.

          IT IS FURTHER ORDERED that if Plaintiff’s counsel still seeks to withdraw, he is

 directed to submit another filing indicating (1) whether or not he is seeking a retaining or

 charging lien, (2) whether or not he believes there is a “fundamental disagreement” or

 “irreconcilable conflict” between him and Prince, and (3) Prince’s position on his potential
withdrawal. Plaintiff’s counsel is further directed to serve a copy of his motion to withdraw at

Document 25 on Prince, as well as any subsequent motion to withdraw, and file affidavits of

service on the docket.

SO ORDERED.

Dated:    June 30, 2021
          New York, New York                      ________________________________
                                                  VERNON S. BRODERICK
                                                  United States District Judge
